       Case 4:19-cv-00177-DPM Document 17 Filed 05/05/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

CHAD ASKEW                                                    PLAINTIFF

v.                         No. 4:19-cv-177-DPM

MOTIVE CARE & SUPPLY, INC.
and DONALD LEONHARD                                       DEFENDANTS

                                  ORDER
      The Court appreciates the parties filing the settlement agreement.
All material things considered, the proposed settlement is fair,
reasonable, and adequate.        Lynn's Food Stores, Inc. v. United States,
679 F.2d 1350, 1353 (11th Cir. 1982); Melgar v. OK Foods, 902 F.3d 775,
779 (8th Cir. 2018).   It reflects a good-faith compromise of contested
overtime compensation issues.            The attorneys' fee was handled
separately and at arm's length from the overtime claims, removing any
possibility of a conflict of interest.   Melgar, 902 F.3d at 779; Barbee v.
Big River Steel, LLC, 927 F.3d 1024, 1027 n.1 (8th Cir. 2019).         The
complaint will be dismissed vvith prejudice.
     So Ordered.



                                    D.P. Marshall;
                                    United States District Judge
